Citation Nr: 0910489	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-14 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from May 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 2006 and August 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida that denied the 
benefits sought on appeal.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
Veteran contends that he developed non-Hodgkin's lymphoma 
from exposure to herbicides while visiting the Republic of 
Vietnam on two occasions during his overseas assignment.  The 
Board notes that service in Vietnam during the Vietnam Era 
together with the development of non-Hodgkin's lymphoma 
manifested subsequent to such service is sufficient to 
establish service connection for that disease.  38 C.F.R. 
§ 3.313(b) (2008).

With respect to the first visit to Vietnam, he contends that 
between April and June of 1969, and while on his way to 
Australia from Cubi Point in the Republic of the Philippines 
for a period of rest and recreation, he stopped at the Cam 
Ranh Bay and Tan Son Nhut air bases.  He explains that he was 
initially authorized only 5 days of rest and recreation, but 
that his time was extended to 35 days.  He contends that when 
he returned to his duty location, he was detained for a short 
time on suspicion of being absent without official leave, and 
given a reprimand.  As to the second visit to Vietnam, he 
contends that he and Mr. J.S.B., Jr. flew into Tan Son Nhut 
on military business, and returned shortly thereafter.

The Veteran's service personnel records are on file.  They 
show that he served in the U.S. Coast Guard, and was 
transferred to the Naval Air Station at Sangley, Point, 
Republic of the Philippines in April 1968, where he remained 
until December 1969.  He received jungle environment survival 
training at the Naval Air Station located at Cubi Point, 
Republic of the Philippines.  The records are silent for any 
reference to Vietnam.

In a November 2006 statement, Mr. J.S.B., Jr. states that in 
1969, the Veteran was given official leave orders and 
authorized travel routing from Sangley Point to Sidney, 
Australia via Cam Ranh Bay and Tan Son Nhut.  He explained 
that his job included maintaining the pay and travel records 
for U.S. Coast Guard personnel, and he suggested that he had 
personal knowledge that the Veteran's travel through Vietnam 
on the way to Australia was approved by appropriate 
personnel.  Mr. J.S.B. also indicated that he personally flew 
with the Veteran on one other occasion to Tan Son Nhut.

At his hearing before the BVA, the Veteran indicated that he 
received combat pay for his claimed visits to Vietnam.  He 
also explained that the flights he used to enter Vietnam were 
chartered through the Navy, and suggested that he might 
therefore be listed on the flight manifests.  He also 
testified that at the time, the U.S. Coast Guard kept records 
of any additions and losses to his unit.

The Board notes that the receipt of combat pay, reprimands, 
flight records and unit records are documents which are 
potentially obtainable, and which in the Veteran's case may 
serve as circumstantial indicators of his claimed visits to 
Vietnam.  They could also potentially corroborate Mr. 
J.S.B.'s 36-year old recollections of the Veteran's 
movements.  The record reflects that no efforts to obtain 
those alternative sources of information have been made by 
VA.  In the Board's opinion, additional development therefore 
is warranted.

The Board also notes that at his hearing before the BVA, the 
Veteran referred to several sources of treatment for his non-
Hodgkin's lymphoma, records from which are not on file.  On 
remand he will have the opportunity to authorize VA to obtain 
records on his behalf, or to submit any such records himself.

With respect to right ear hearing loss and tinnitus, the 
Veteran contends that both disorders were caused by exposure 
to acoustic trauma in service.  The service treatment records 
are silent for any findings of right ear hearing loss or 
tinnitus.  He attended a VA examination in July 2006 to 
determine the etiology of those disorders.  The examiner 
concluded that although it was unlikely that either disorder 
was related to service, both disorders could be related to 
the chemotherapy treatment for the Veteran's non-Hodgkin's 
lymphoma and the examiner could not quantify the amount that 
may be due to chemotherapy.

The VA has a duty to consider all reasonably raised theories 
of entitlement in a service connection claim.  See Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  In light of 
the July 2006 examiner's opinion, the Board finds it 
premature to adjudicate the right ear hearing loss and 
tinnitus claims at this time, as those claims may turn on the 
disposition of the claim for non-Hodgkin's lymphoma.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request that he identify specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, who may 
possess additional records pertaining to 
treatment he has received for non-
Hodgkin's lymphoma, right ear hearing 
loss, and tinnitus.  When the requested 
information and any necessary 
authorizations have been received, the 
RO/AMC should attempt to obtain copies of 
all pertinent records which have not 
already been obtained.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
should inform the Veteran and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records. 

2.  The RO/AMC should request from the 
Veteran a comprehensive statement 
containing as much detail as possible 
regarding his alleged visits to Cam Ranh 
Bay and Tan Son Nhut in Vietnam, 
including the dates and his unit 
assignment at the time.

3.  With the information provided by the 
Veteran pursuant to paragraph two above, 
along with any information already on 
file, the RO/AMC should contact the 
appropriate agencies, including the U.S. 
Coast Guard, to obtain any information 
that would substantiate the Veteran's 
visitation to Vietnam during the period 
from April 1968 to December 1969.  
Records to be consulted should include, 
but are not limited to unit and 
organizational histories for the 
Veteran's U.S. Coast Guard unit; pay and 
leave records for the Veteran; records of 
nonjudicial punishment of the Veteran by 
the U.S. Coast Guard; and the manifests 
of any flights chartered through the Navy 
from Cubi Point, Republic of the 
Philippines to Cam Ranh Bay and/or Tan 
Son Nhut, Republic of Vietnam between 
April 1969 and June 1969.

4.  Thereafter, and if and only if the 
RO/AMC determines that the Veteran did 
set foot in Vietnam during service, the 
RO/AMC should afforded the Veteran an 
examination to determine the nature and 
etiology of any right ear hearing loss 
and tinnitus.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  

With respect to any right ear hearing 
loss and/or tinnitus found, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that such 
right ear hearing loss and/or tinnitus 
was caused or chronically worsened by 
non-Hodgkin's lymphoma, including by 
treatment therefor.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

